DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
	The amendment filed on 05/05/2021 has been entered. Claims 16-17 and 28-30 have been amended. Thus, Claims 16-30 are currently pending and are under examination.

Withdrawn Objections and Rejections
	The minor informalities of Claims 16-17 have been obviated and thus the objection to the claims has been withdrawn.
	Claims 28-30 have been amended to recite that the synthesis comprises “at least three distillation steps prior to HF recovery with phase separation”. Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1) teaches the use of four distillation steps but not prior to HF recovery with phase separation. Hence, the 103 rejection of Claims 28-30 over Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) in view of Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021) has been withdrawn. Furthermore, the nonstatutory 


Newly Applied Claim Rejections - 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-27 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-17 recite in step 4-e), the limitation “purifying at least one compound selected from the group consisting of 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2,3,3,3-tetrafluoropropene (HFO-1234yf), HCl and HF ….obtained in one or more of steps …4-e)”, however this is unclear because step 4-e) is by itself a purification step and none of the compounds listed in this step are obtained in step 4-e). For the purpose of examination, step 4-e) recited in the aforementioned limitation is interpreted as step 4-c) in view of the amendment of 4-e) to 4-c) (line 41).
Claims 16-17 recite the limitation "4-f)" in last line.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, step 4-f) recited in the aforementioned limitation is interpreted as step 4-d) in view of the amendment of 4-f) to 4-d) (line 42).
Claims 18-27 are also rendered indefinite for depending on Claim 16.


Newly Applied Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-30 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 16-27:
introducing the fourth stream to a distillation unit in which the fourth stream is separated into a fifth stream comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf) and a sixth stream comprising 1,1,1,2,2-pentafluoropropane (HFC-245cb) and recycling at least a part of the sixth stream to step 4-a)”. Applicant indicates in the Remarks 05/05/2021 (page 1) that the support of such amendment is in Fig. 16.  
Claims 16-17 further recite in step 4-e) “purifying at least one compound selected from the group consisting of 1,1,1,2,2-pentafluoropropane (HFC-245cb) and 2,3,3,3-tetrafluoropropene (HFO-1234yf), HCl  and HF, obtained in one or more of steps 4-a), 4-b), 4-e), or 4-f)”. As set forth above in the 112(b) rejection, steps 4-e) and 4-f) in the aforementioned limitation of step 4-e) are interpreted as steps 4-c and 4-d), respectively. However, Fig. 16 of the instant specification fails to describe the now claimed step 4-e) where HFC-245cb or HF obtained in steps 4-b) or 4-c) are further purified but are rather recycled to the gas phase fluorination reactors.
Thus, at the time the application was filed, a skilled artisan would not recognize from the disclosure that Applicant was in possession of purifying HFC-245cb or HF obtained in steps 4-b) or 4-c).
Claims 18-27 fail to also comply with the written description for depending on Claim 16.
 
Regarding Claims 28-30:
at least three distillation steps prior to HF recovery with phase separation”. Applicant indicates in the Remarks 05/05/2021 (page 1) that the support of such amendment is in Fig. 16. The phrase “at least three” in the aforementioned limitation means that there can be more than three distillation steps before the phase separation step for HF recovery, however, Fig. 16 supports only a maximum of three distillation steps prior to HF recovery with phase separation.
Furthermore, Claims 29-30 recite that the starting material composition comprises “1,1,3-trichloropropene” and “1,1,1,3-tetrachloropropane”, however Fig. 16 upon which Applicant is basing the amendment describes the use of 240db (1,1,1,2,3-pentachloropropane) as the starting material but not “1,1,3-trichloropropene” and “1,1,1,3-tetrachloropropane”.
Thus, at the time the application was filed, a skilled artisan would not recognize from the disclosure that Applicant was in possession of more than three distillation steps prior to HF recovery with phase separation and the use of starting materials 1,1,3-trichloropropene and 1,1,1,3-tetrachloropropane in the fluorination process wherein the fluorination process comprises at least three distillation steps prior to HF recovery with phase separation.

MPEP § 2163.06 notes: " If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)"  
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").”
MPEP § 2163.06 further notes " When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure."
This is a new matter rejection.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 16-27 stand rejected in a modified form (see underlined sections for modifications) under 35 U.S.C. 103 as being unpatentable over Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) in view of Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). 
Regarding Claims 16-17, Ondrus teaches a process for preparing 2,3,3,3-tetrafluoropropene product comprising the following steps: 
step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); 

step 4 of producing 2,3,3,3-tetrafluoropropene (HFO-1234yf) from the composition comprising 1,1,1,2,3-pentachloropropane ([0349]).
Regarding Claims 18-27, the claims are dependent on the optional steps of Claim 16 and thus, the limitations presented in Claims 18-27 are not given patentable weight.
Regarding Claim 16 step 4, while Ondrus teaches that 2,3,3,3-tetrafluoropropene can be obtained from 1,1,1,2,3-pentachloropropane, the reference fails to teach that such product is obtained by the reaction step 4-a) and purification steps 4-b)-4-e). 
These deficiencies are cured by Deur-Bert.

Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl, 245cb and 1233xf, and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-c), Deur-Bert teaches recycling second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-d), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising HF, 1234yf, 245cb and 1233xf; and introducing the fourth stream (after phase separation of most HF) to two distillation units in which the fourth stream is separated into a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling the sixth stream comprising 245cb to reaction step 4-a). It is noted that having a phase separation step before the fourth stream is introduced into the distillation unit in Fig. 1 of Deur-Bert reads on the amended step 4-d) because the instant claims recite the transitional term “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03), in this instance, phase separation step of Deur-Bert.
Regarding Claim 16 4-e), Deur-Bert teaches for example that HF in step 4-d) is separated via phase separation (Fig. 1).

It would thus have been prima facie obvious to a skilled artisan at the time of filing to produce a product comprising HFO-1234yf using steps 1-4 of Claim 16 because Ondrus teaches the limitation of Claim 16, steps 1-3 to obtain a feedstock composition comprising 1,1,1,2,3-pentachloropropane and further suggests that 1234yf can be obtained from a feedstock comprising 1,1,1,2,3-pentachloroprpane and Deur-Bert teaches obtaining 2,3,3,3-tetrafluoropropene (HFO-1234yf) from by fluorinating a feedstock comprising 1,1,1,2,3-pentachloropropane followed by purification steps as instantly claimed.
Both Ondrus ([0005]) and Deur-Bert ([0002]) teach that HFO-1234yf is a useful refrigerant. Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining a feedstock composition comprising 1,1,1,2,3-pentachloropropane and using the feedstock composition of Ondrus that comprises 1,1,1,2,3-pentachloropropane in the fluorination step of Deur-Bert with a reasonable expectation of success in obtaining HFO-1234yf.

Response to Arguments
Applicant argues that Deur-Bert fails to teach the now amended step 4-f) of Claims 16 and 17. 

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-27 stand rejected in a modified form (see underlined section for modification) on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,227,275B2 (‘275) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claims 1, 8 and 12 of ’275 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. Furthermore, Claim 2 of ‘275 teaches that the fluorination process is carried out in the absence of oxygen.

Ondrus teaches a process for preparing 1,1,1,2,3-pentachloropropane comprising the following steps: 
step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling 
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane in a gas phase to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl, 245cb and 1233xf, and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-c), Deur-Bert teaches recycling second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-d), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising HF, 1234yf, 245cb and 1233xf; and introducing the fourth stream (after phase separation of most HF) to two distillation units in which the fourth stream is separated into a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling the sixth stream comprising 245cb to reaction step 4-a). It is noted that having a phase separation step before the fourth stream is introduced into the distillation unit in Fig. 1 of Deur-Bert reads on the amended step 4-d) because the instant claims recite the transitional term “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03), in this instance, phase separation step of Deur-Bert.
Regarding Claim 16 4-e), Deur-Bert teaches for example that HF in step 4-d) is separated via phase separation (Fig. 1).
Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘275 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 stand rejected in a modified form (see underlined section for modification) on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-15 of U.S. Patent No. 9,783,471B2 (‘471) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). 
Both instant Claims 16-17 and Claims 1, 8 and 12 of ’471 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘471 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.

step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane in a gas phase to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl, 245cb and 1233xf, and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-c), Deur-Bert teaches recycling second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-d), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising HF, 1234yf, 245cb and 1233xf; and introducing the fourth stream (after phase separation of most HF) to two distillation units in which the fourth stream is separated into a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling the sixth stream comprising 245cb to reaction step 4-a). It is noted that having a phase separation step before the fourth stream is introduced into the distillation unit in Fig. 1 of Deur-Bert reads on the amended step 4-d) because the instant claims recite the transitional term “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03), in this instance, phase separation step of Deur-Bert.
e), Deur-Bert teaches for example that HF in step 4-d) is separated via phase separation (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘471 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 stand rejected in a modified form (see underlined section for modification) on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,758,449B2 (‘449) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’449 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘449 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.

step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane in a gas phase to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl, 245cb and 1233xf, and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-c), Deur-Bert teaches recycling second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-d), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising HF, 1234yf, 245cb and 1233xf; and introducing the fourth stream (after phase separation of most HF) to two distillation units in which the fourth stream is separated into a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling the sixth stream comprising 245cb to reaction step 4-a). It is noted that having a phase separation step before the fourth stream is introduced into the distillation unit in Fig. 1 of Deur-Bert reads on the amended step 4-d) because the instant claims recite the transitional term “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03), in this instance, phase separation step of Deur-Bert.
e), Deur-Bert teaches for example that HF in step 4-d) is separated via phase separation (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘449 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 stand rejected in a modified form (see underlined section for modification) on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,969,663B2 (‘663) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’663 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘663 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.

step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane in a gas phase to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl, 245cb and 1233xf, and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-c), Deur-Bert teaches recycling second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-d), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising HF, 1234yf, 245cb and 1233xf; and introducing the fourth stream (after phase separation of most HF) to two distillation units in which the fourth stream is separated into a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling the sixth stream comprising 245cb to reaction step 4-a). It is noted that having a phase separation step before the fourth stream is introduced into the distillation unit in Fig. 1 of Deur-Bert reads on the amended step 4-d) because the instant claims recite the transitional term “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03), in this instance, phase separation step of Deur-Bert.
e), Deur-Bert teaches for example that HF in step 4-d) is separated via phase separation (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘663 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 stand rejected in a modified form (see underlined section for modification) on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7 and 9 of U.S. Patent No 9,334,208B2 (‘208) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’208 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘208 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.

step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane in a gas phase to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl, 245cb and 1233xf, and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-c), Deur-Bert teaches recycling second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-d), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising HF, 1234yf, 245cb and 1233xf; and introducing the fourth stream (after phase separation of most HF) to two distillation units in which the fourth stream is separated into a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling the sixth stream comprising 245cb to reaction step 4-a). It is noted that having a phase separation step before the fourth stream is introduced into the distillation unit in Fig. 1 of Deur-Bert reads on the amended step 4-d) because the instant claims recite the transitional term “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03), in this instance, phase separation step of Deur-Bert.
e), Deur-Bert teaches for example that HF in step 4-d) is separated via phase separation (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘208 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 stand rejected in a modified form (see underlined section for modification) on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9 and 11-13 of U.S. Patent No 10,053,404B2 (‘404) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’404 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘404 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.

step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane in a gas phase to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl, 245cb and 1233xf, and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-c), Deur-Bert teaches recycling second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-d), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising HF, 1234yf, 245cb and 1233xf; and introducing the fourth stream (after phase separation of most HF) to two distillation units in which the fourth stream is separated into a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling the sixth stream comprising 245cb to reaction step 4-a). It is noted that having a phase separation step before the fourth stream is introduced into the distillation unit in Fig. 1 of Deur-Bert reads on the amended step 4-d) because the instant claims recite the transitional term “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03), in this instance, phase separation step of Deur-Bert.
e), Deur-Bert teaches for example that HF in step 4-d) is separated via phase separation (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘404 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 stand rejected in a modified form (see underlined section for modification) on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No 10,329,227B2 (‘227) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’227 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘227 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.

step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane in a gas phase to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl, 245cb and 1233xf, and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-c), Deur-Bert teaches recycling second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-d), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising HF, 1234yf, 245cb and 1233xf; and introducing the fourth stream (after phase separation of most HF) to two distillation units in which the fourth stream is separated into a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling the sixth stream comprising 245cb to reaction step 4-a). It is noted that having a phase separation step before the fourth stream is introduced into the distillation unit in Fig. 1 of Deur-Bert reads on the amended step 4-d) because the instant claims recite the transitional term “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03), in this instance, phase separation step of Deur-Bert.
e), Deur-Bert teaches for example that HF in step 4-d) is separated via phase separation (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘227 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 stand rejected in a modified form (see underlined section for modification) on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-22 of U.S. Patent No 9,278,895B2 (‘895) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’895 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘895 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.

step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane in a gas phase to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl, 245cb and 1233xf, and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-c), Deur-Bert teaches recycling second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-d), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising HF, 1234yf, 245cb and 1233xf; and introducing the fourth stream (after phase separation of most HF) to two distillation units in which the fourth stream is separated into a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling the sixth stream comprising 245cb to reaction step 4-a). It is noted that having a phase separation step before the fourth stream is introduced into the distillation unit in Fig. 1 of Deur-Bert reads on the amended step 4-d) because the instant claims recite the transitional term “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03), in this instance, phase separation step of Deur-Bert.
e), Deur-Bert teaches for example that HF in step 4-d) is separated via phase separation (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘895 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 stand rejected in a modified form (see underlined section for modification) on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No 9,624,145B2 (‘145) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’145 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘145 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.

step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane in a gas phase to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl, 245cb and 1233xf, and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-c), Deur-Bert teaches recycling second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-d), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising HF, 1234yf, 245cb and 1233xf; and introducing the fourth stream (after phase separation of most HF) to two distillation units in which the fourth stream is separated into a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling the sixth stream comprising 245cb to reaction step 4-a). It is noted that having a phase separation step before the fourth stream is introduced into the distillation unit in Fig. 1 of Deur-Bert reads on the amended step 4-d) because the instant claims recite the transitional term “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03), in this instance, phase separation step of Deur-Bert.
e), Deur-Bert teaches for example that HF in step 4-d) is separated via phase separation (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘145 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 stand rejected in a modified form (see underlined section for modification) on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No 9,828,315B2 (‘315) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’315 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘315 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.

step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane in a gas phase to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl, 245cb and 1233xf, and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-c), Deur-Bert teaches recycling second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-d), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising HF, 1234yf, 245cb and 1233xf; and introducing the fourth stream (after phase separation of most HF) to two distillation units in which the fourth stream is separated into a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling the sixth stream comprising 245cb to reaction step 4-a). It is noted that having a phase separation step before the fourth stream is introduced into the distillation unit in Fig. 1 of Deur-Bert reads on the amended step 4-d) because the instant claims recite the transitional term “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03), in this instance, phase separation step of Deur-Bert.
e), Deur-Bert teaches for example that HF in step 4-d) is separated via phase separation (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘315 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 stand rejected in a modified form (see underlined section for modification) on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No 9,266,799B2 (‘799) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’799 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘799 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.

step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane in a gas phase to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl, 245cb and 1233xf, and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-c), Deur-Bert teaches recycling second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-d), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising HF, 1234yf, 245cb and 1233xf; and introducing the fourth stream (after phase separation of most HF) to two distillation units in which the fourth stream is separated into a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling the sixth stream comprising 245cb to reaction step 4-a). It is noted that having a phase separation step before the fourth stream is introduced into the distillation unit in Fig. 1 of Deur-Bert reads on the amended step 4-d) because the instant claims recite the transitional term “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03), in this instance, phase separation step of Deur-Bert.
e), Deur-Bert teaches for example that HF in step 4-d) is separated via phase separation (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘799 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 stand rejected in a modified form (see underlined section for modification) on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-21 of U.S. Patent No 9,120,716B2 (‘716) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’716 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘716 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.

step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane in a gas phase to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl, 245cb and 1233xf, and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-c), Deur-Bert teaches recycling second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-d), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising HF, 1234yf, 245cb and 1233xf; and introducing the fourth stream (after phase separation of most HF) to two distillation units in which the fourth stream is separated into a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling the sixth stream comprising 245cb to reaction step 4-a). It is noted that having a phase separation step before the fourth stream is introduced into the distillation unit in Fig. 1 of Deur-Bert reads on the amended step 4-d) because the instant claims recite the transitional term “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03), in this instance, phase separation step of Deur-Bert.
e), Deur-Bert teaches for example that HF in step 4-d) is separated via phase separation (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘716 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 stand rejected in a modified form (see underlined section for modification) on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No 9,458,071B2 (‘071) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’071 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘071 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.

step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane in a gas phase to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl, 245cb and 1233xf, and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-c), Deur-Bert teaches recycling second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-d), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising HF, 1234yf, 245cb and 1233xf; and introducing the fourth stream (after phase separation of most HF) to two distillation units in which the fourth stream is separated into a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling the sixth stream comprising 245cb to reaction step 4-a). It is noted that having a phase separation step before the fourth stream is introduced into the distillation unit in Fig. 1 of Deur-Bert reads on the amended step 4-d) because the instant claims recite the transitional term “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03), in this instance, phase separation step of Deur-Bert.
e), Deur-Bert teaches for example that HF in step 4-d) is separated via phase separation (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘071 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 stand rejected in a modified form (see underlined section for modification) on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No 10,407,369B2 (‘369) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’369 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘369 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.

step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane in a gas phase to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl, 245cb and 1233xf, and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-c), Deur-Bert teaches recycling second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-d), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising HF, 1234yf, 245cb and 1233xf; and introducing the fourth stream (after phase separation of most HF) to two distillation units in which the fourth stream is separated into a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling the sixth stream comprising 245cb to reaction step 4-a). It is noted that having a phase separation step before the fourth stream is introduced into the distillation unit in Fig. 1 of Deur-Bert reads on the amended step 4-d) because the instant claims recite the transitional term “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03), in this instance, phase separation step of Deur-Bert.
e), Deur-Bert teaches for example that HF in step 4-d) is separated via phase separation (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘369 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 stand rejected in a modified form (see underlined section for modification) on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No 10,577,294B2 (‘294) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’294 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘294 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.

step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane in a gas phase to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl, 245cb and 1233xf, and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-c), Deur-Bert teaches recycling second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-d), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising HF, 1234yf, 245cb and 1233xf; and introducing the fourth stream (after phase separation of most HF) to two distillation units in which the fourth stream is separated into a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling the sixth stream comprising 245cb to reaction step 4-a). It is noted that having a phase separation step before the fourth stream is introduced into the distillation unit in Fig. 1 of Deur-Bert reads on the amended step 4-d) because the instant claims recite the transitional term “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03), in this instance, phase separation step of Deur-Bert.
e), Deur-Bert teaches for example that HF in step 4-d) is separated via phase separation (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘294 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Response to Arguments
Applicant argues that Deur-Bert fails to teach the now amended step 4-f) of Claims 16 and 17 and that the instant claims are distinct from claims of the above patent numbers. 
The Examiner disagrees and the amendment has been addressed in the above rejection (see underlined section for modifications). As such, the nonstatutory double patenting rejections are maintained for reasons set forth above.

Allowable Subject Matter
The subject matter of Claims 28-30 is free of prior art. The closest prior art references have been made of record, i.e. Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021).  Ondrus teaches the claimed composition of the starting material feedstock and further suggests that the feedstock is used in the fluorination reactions. Furthermore, Deur-Bert teaches fluorination process but fails to teach or suggest that the fluorination process comprises at least three distillation steps prior to HF recovery with phase separation. Accordingly, process steps of Claims 28-30 are unobvious over Ondrus in view of Deur-Bert. 

Conclusion
Claims 16-30 stand rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622